Per Curiam: Upon motion of the Attorney General, leave is. given to withdraw the Respondent’s plea of the Statute of Limitations and substitute therefor a motion to dismiss the claim; — which said motion is based upon the contention that the declaration on the face thereof shows that the claim is barred by the Statute of Limitations. And such motion now coming on to be heard by the court, and both parties being present by their respective counsel, and the court having duly considered said motion, and having heard the arguments of counsel and being fully advised in the premises, doth find that the declaration on the face thereof shows that the claim is barred by the Statute of Limitations. It is therefore ordered that said motion of the Attorney General to dismiss be and the same is hereby allowed and the claim is dismissed without award.